—Judgment, Supreme Court, New York County (Laura Drager, J.), rendered May 30, 1996, convicting defendant, upon her plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
*539Defendant’s contentions that her plea was involuntary and that she received ineffective assistance of counsel are not supported on this record.
We perceive no abuse of sentencing discretion. Concur— Milonas, J. P., Nardelli, Mazzarelli and Andrias, JJ.